1Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to the Amendment to Application 16/543,455 filed on 3/23/21. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) see (PTO-892) teaches A system for controlling power generation, comprising: 
a communications systems base station, including: a communications interface configured to communicatively couple a wireless interface to a back-haul; 
a switch circuit that is configured to selectively switch power between multiple power sources and from the multiple power sources to the communications interface, wherein the multiple power sources, include: 
a primary power interface configured to provide power from a primary power source to the communications interface; a battery circuit interface configured to provide power to a battery circuit and to receive power from the battery circuit; and 
a generator interface configured to provide power from a generator to the communications interface, to the battery circuit interface, or both. 
However does not specifically teach and/or disclose a power controller that is configured to enable the generator when reduced availability of the primary power source is detected and a sensed voltage of the battery circuit is below a first threshold, and that is configured to disable the generator when reduced availability of the primary power source is not detected or when the sensed voltage of the battery circuit is above a second threshold. 


As per claim 8 and 16 same reasons apply.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632